                                           1   Edward D. Boyack
                                               Nevada Bar No. 005229
                                           2   Colli C. McKiever
                                               Nevada Bar No. 013724
                                           3   BOYACK ORME & ANTHONY
                                               7432 W. Sahara Ave., Suite 101
                                           4   Las Vegas, Nevada 89117
                                               Tel: (702) 562-3415
                                           5   Fax: (702) 562-3570
                                               Email: Ted@BoyackLaw.com
                                           6   Email: Colli@BoyackLaw.com
                                               Attorneys for Defendant,
                                           7   Washburn Creek Association
                                           8                             UNITED STATES DISTRICT COURT
                                                                                  DISTRICT OF NEVADA
                                           9
                                               WILMINGTON SAVINGS FUND SOCIETY,                 Case No.: 2:17-cv-00082-RFB-GWF
                                          10   FSB DBA CHRISTIANA TRUST AS
                                               TRUSTEE FOR HLSS MORTGAGE
                                          11                                                       STIPULATION AND ORDER TO
                                               MASTER TRUST FOR THE BENEFIT OF
Tel: (702) 562-3415•Fax: (702) 562-3570




                                               THE HOLDERS OF THE SERIES 2014-1                    DISMISS THIRD-PARTY
                                          12
     7432 W. Sahara Ave., Suite 101




                                               CERTIFICATES ISSUED BY HLSS                         DEFENDANT ABSOLUTE
        Las Vegas, Nevada 89117




                                          13   MORTGAGE MASTER TRUST,                              COLLECTION SERVICES LLC

                                          14                         Plaintiff,
                                          15   vs.
                                          16   SFR INVESTMENTS POOL 1, LLC; and
                                               WASHBURN CREEK ASSOCIATION,
                                          17
                                                              Defendants.
                                          18
                                               WASHBURN CREEK ASSOCIATION
                                          19
                                                                     Third-Party Plaintiff,
                                          20
                                               vs.
                                          21
                                               ABSOLUTE COLLECTION SERVICES
                                          22
                                               LLC,
                                          23
                                                                     Third-Party Defendant.
                                          24

                                          25         Defendant/Third Party Plaintiff, WASHBURN CREEK ASSOCIATION, and Third-Party

                                          26 Defendant ABSOLUTE COLLECTION SERVICES, LLC, by and through their respective
                                             counsel, hereby stipulate to dismiss this action without prejudice as to ABSOLUTE
                                          27

                                          28

                                                                                          Page 1 of 2
                                               COLLECTION SERVICES LLC, only pursuant to Rule 41(c) of the Federal Rules of Civil
                                           1
                                               Procedure.
                                           2

                                           3           Third Party Defendant ABSOLUTE COLLECTION SERVICES LLC is dismissed from
                                                the above-entitled action. Each party to bear its own fees and costs.
                                           4

                                           5
                                                Approved as to form and content:                     Approved as to form and content:
                                           6
                                                DATED:      4/12/19                                  DATED:      4/12/19
                                           7
                                                By: /s/ Shane D. Cox                                 By: /s/ Edward D. Boyack
                                           8
                                                SHANE D. COX, ESQ.                                   EDWARD D. BOYACK, ESQ.
                                           9    Nevada Bar No. 13852                                 Nevada Bar No. 005229
                                                Absolute Collection Services, LLC                    COLLI C. McKIEVER, ESQ.
                                          10    7485 W. Azure Dr., Suite 129                         Nevada Bar No. 013724
                                                Las Vegas, Nevada 891\30                             BOYACK ORME & ANTHONY
                                          11    Attorney for ABSOLUTE COLLECTION                     7432 W. Sahara Ave., Suite 101
Tel: (702) 562-3415•Fax: (702) 562-3570




                                                SERVICES, LLC                                        Las Vegas, Nevada 89117
                                          12
     7432 W. Sahara Ave., Suite 101




                                                                                                     Attorneys for Defendant,
        Las Vegas, Nevada 89117




                                          13                                                         Washburn Creek Association

                                          14

                                          15
                                                       IT IS SO ORDERED.
                                          16
                                                             18th day of April, 2019.
                                                       DATED _____
                                          17

                                          18

                                          19                                                 ________________________________________
                                          20                                                 RICHARD F. BOULWARE, II
                                                                                             UNITED STATES DISTRICT JUDGE
                                          21

                                          22

                                          23

                                          24

                                          25

                                          26
                                          27

                                          28

                                                                                            Page 2 of 2
